Appeal from an order of the Family Court, Genesee County (Eric R. Adams, J.), entered January 6, 2004. The order committed respondent to the Genesee County Jail for a term of six months.
It is hereby ordered that said appeal insofar as it concerns the sentence be and the same hereby is unanimously dismissed and the order is affirmed without costs.
Memorandum: We reject the contention of respondent that the evidence does not support Family Court’s finding that he willfully violated the order of protection directing him to refrain from intimidating petitioner (see Family Ct Act § 846-a; Matter of Walker v Walker, 209 AD2d 924, 925 [1994], affd 86 NY2d 624 [1995]). Petitioner testified at the fact-finding hearing that, after returning the parties’ child from visitation, respondent spun the tires on his vehicle in such a manner that she and the child were struck by stones and that stones flew into her house. The record establishes that respondent admitted that he had spun the tires and that he knew it was wrong. Finally, petitioner testified that she felt threatened and intimidated. Because respondent has served the sentence imposed, his contention that the sentence is unduly harsh and severe has been rendered moot (see People v Benson, 6 AD3d 1173 [2004], lv denied 3 NY3d 636 [2004]). Present — Scudder, J.E, Kehoe, Martoche, Smith and Lawton, JJ.